Citation Nr: 0920440	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low low back 
condition.

2.  Entitlement to service connection for a low back 
condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
reopening a service connection claim for a low back 
condition.

The issue of service connection for a low back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back condition 
was previously 
denied in a March 1981 RO decision.  The Veteran did not 
appeal that decision.

2.  Evidence received since the March 1981 decision includes 
evidence which is not cumulative or redundant, and which 
raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 1981 RO decision that denied service connection 
for a low back condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.201, 20.302 
(2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back condition.  8 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a March 1981 rating decision, the RO denied the Veteran's 
claim for service connection for residuals of back injury.  
In June 2004, the RO again denied the Veteran's claim for 
service connection for a low back condition.  In a November 
2006 statement of the case, the RO denied reopnining the 
claim.  While the RO found that no new and material evidence 
had been submitted to reopen the Veteran's claim for service 
connection for a low back condition, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran did not appeal the March 1981 decision denying 
his claim for service connection for a low back disorder.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Thus, the March 1981 decision became final 
because the appellant did not file a timely appeal.

The claim for service connection for a low back condition may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denials 
consisted of the service medical records, the post-service 
medical records, and the Veteran's statements.  VA found that 
the records did not show evidence of residuals of disease or 
injury of the lumbosacral spine or a relationship between any 
current disability and the Veteran's service, and the claim 
was denied.

The Veteran applied to reopen his claim for service 
connection for chronic low back disorder in February 2004.  
The Board finds that the evidence received since the last 
final decision was not previously submitted to agency 
decision makers and relates to an unestablished fact 
necessary to substantiate the claim. 

Newly received evidence includes private treatment records 
from July 1997 to December 2006.  In a May 2001 private 
treatment note, one of the Veteran's private treating 
physicians noted that the Veteran had a problem with his back 
in the army.  In an October 2004 private treatment note, the 
Veteran's other private treating physician concluded that the 
Veteran's low back condition is a result of activities in his 
military service, as stated by the Veteran.  That evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disorder, even where it 
may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2004; and a rating 
decision in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

New and material evidence has been received to reopen the 
claim for service connection for a low back condition. 


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required.  However, lay assertions of symptomatology or 
injury may suffice where the determinative issue is not 
medical in nature.  Jandrea v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  The Veteran contends that his low back 
condition resulted from an injury in service and has gotten 
worse over time. 

The Veteran had been receiving private treatment from July 
1997 to December 2006.  In a May 2001 private treatment note, 
one of the Veteran's private treating physicians noted that 
the Veteran had a problem with his back in the army.  In an 
October 2004 private treatment note, the Veteran's other 
private treating physician concluded that the Veteran's low 
back condition is a result of activities in his military 
service, as stated by the Veteran.  While these statements 
show that the Veteran's current low back condition may have 
resulted from service injuries, these statements do not 
provide a sufficient rationale for the opinions as to the 
etiology of the Veteran's current low back condition.

Because it remains unclear to the Board whether the Veteran's 
low back condition is related to his military service, the 
Board finds that a remand for a medical opinion is necessary 
in order to fairly address the merits of his claim.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
1154(b) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between any currently 
diagnosed low back condition and his 
period of active service.  The examiner 
shall provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
low back condition is etiologically 
related to the Veteran's period of active 
service.  In rendering an opinion, the 
examiner shall consider the places, types, 
and circumstances of the Veteran's service 
as shown by the evidence.  The rationale 
for all opinions expressed should be 
provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examination report should note that 
review.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


